                     UNITED STATES DISTRICT COURT

                               DISTRICT OF MAINE


GREGORY PAUL VIOLETTE,                    )
                                          )
                        PLAINTIFF         )
                                          )
V.                                        )       CIVIL NO. 2:19-CV-480
                                          )
BRYCE TURGEON,       ET AL.,              )
                                          )
                        DEFENDANTS        )


                               ORDER OF RECUSAL


      In accordance with the provisions of 28 U.S.C. § 455, I hereby disqualify

myself from proceedings in this matter.

      SO ORDERED.

      DATED THIS 21ST DAY OF OCTOBER, 2019


                                     /s/D. Brock Hornby
                                     D. BROCK HORNBY
                                     UNITED STATES DISTRICT JUDGE
